IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30236
                        Conference Calendar



KENNETH R. THOMPSON,

                                         Plaintiff-Appellant,

versus

STEPHEN R. WILSON; FRANK L. LETEFF;
FOSTER SANDERS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 98-CV-824
                      --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.


PER CURIAM:*

     Kenneth R. Thompson appeals the dismissal of his claims

against Frank L. Leteff and Stephen R. Wilson for failure to

state a claim, matter jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(6).   Thompson’s 42 U.S.C. § 1983 complaint

alleges that Leteff and Wilson conspired with Louisiana state

judge Foster Sanders during the course of litigation in Louisiana

state courts to deprive him of his constitutional rights.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30236
                                 -2-

     Thompson does not argue that the district court erred in

concluding that Judge Sanders was absolutely immune from suit.

Accordingly, he has abandoned this issue on appeal.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).

     The district court lacked subject-matter jurisdiction over

Thompson’s claims since they essentially sought federal appellate

review of a state-court judgment and are “inextricably

intertwined” with that judgment.   District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476 & 482 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415 (1923).    Although the

district court granted Wilson’s and Leteff’s motions to dismiss

under Fed. R. Civ. P. 12(b)(6), it should have dismissed the case

for lack of subject-matter jurisdiction under the Rooker-Feldman

doctrine.   See Chrissy F. by Medley v. Miss. Dep't of Pub.

Welfare, 995 F.2d 595, 598-99 (5th Cir. 1993).   The judgment of

the district court is affirmed on that ground.    See Sojourner T

v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).

     AFFIRMED.